Citation Nr: 1601891	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-19 980A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent disabling, for the period prior to September 21, 2011, in excess of 50 percent disabling, for the period beginning December 1, 2011, to prior to July 3, 2014, and in excess of 50 percent disabling, for the period beginning October 1, 2014, for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to July 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision and February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

For clarity, a brief history of the Veteran's PTSD claim is as follows.  In November 2010, the Veteran filed a claim for entitlement to an evaluation in excess of 50 percent for PTSD.  A rating decision was issued in June 2011, which continued the 50 percent disabling evaluation.  In November 2011, the Veteran filed a claim for a temporary evaluation of 100 percent disabling for PTSD due to hospitalization.  A rating decision issued February 2012, granted a temporary evaluation of 100 percent effective September 21, 2011, and assigned a 50 percent evaluation effective December 1, 2011.  In March 2012, the Veteran filed a Notice of Disagreement (NOD) to the PTSD rating decision of June 2011.  The Statement of the Case (SOC) was issued in May 2014, and a timely VA Form 9 was filed in July 2014.  In September 2014, the Veteran filed a claim for a temporary evaluation of 100 percent disabling for PTSD due to hospitalization.  A rating decision issued March 2015, granted a temporary evaluation of 100 percent disabling effective July 3, 2014, and assigned a 50 percent evaluation effective October 1, 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reflects the receipt of VA treatment records from the VA Medical Center (VAMC) in Tuscaloosa, Alabama, dated August 2002 to July 2007 and August 2008 to December 2014.  The rating decision, dated March 2015, makes note of treatment records from the Tuscaloosa VAMC from August 1, 2002 through March 11, 2015, that were relied upon to adjudicate the claim for a temporary evaluation of 100 percent disabling for PTSD and which are not fully associated with the claims file.  

As the rating decision from March 2015 references VA treatment records not currently associated with the claims file, it is clear that complete VA treatment records have not been obtained.  Therefore, remand is necessary to obtain complete VA treatment records regarding the Veteran.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

As the outcome of the Veteran's appeal regarding entitlement to a higher evaluation for PTSD may impact the Veteran's claim of entitlement to TDIU, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, the Board will not adjudicate the issue of entitlement to TDIU until the issue of entitlement to a higher evaluation for PTSD is adjudicated.

Since the last Statement of the Case (SOC) in May 2014, additional evidence was received and a new VA PTSD examination was conducted in March 2015.  Since the claim is being remanded, this new evidence will be considered by the RO before issuance of a Supplemental Statement of the Case (SSOC). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran since July 2007.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a Supplemental Statement of the Case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



